*779ORDER
This matter comes on for consideration of the Supreme Court’s order vacating our judgment, United States v. Gatewood, 370 F.3d 1055 (10th Cir.2004), and remanding this case for consideration of United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Gatewood v. United States, — U.S. -, 125 S.Ct. 1013, 160 L.Ed.2d 1036 (2005). We requested supplemental briefs by the parties. Upon consideration thereof, we will remand this case for resentencing as both parties agree that is the proper remedy. Thus, the government’s motion to remand for resentencing is GRANTED and the case is REMANDED for resentencing. Mr. Gatewood’s request that the matter be reassigned to a different judge is DENIED.